Citation Nr: 1515750	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-39 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for residuals of a head injury, claimed as traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches as secondary to TBI.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she suffered a TBI during service when a window frame broke causing the frame and glass to fall on her head, which resulted in spells in which she felt "punch drunk" as well as vertigo, headaches, and problems with balance, coordination, confusion, disorientation, memory, and slurred speech.  After the injury, she asserts that she went untreated, but would take Tylenol on her own.  

The service treatment records reflect that in September 1976, the Veteran was treated for a head laceration to the frontal scalp.  It was noted that there was no loss of consciousness and the Veteran was now alert and oriented times three, with a mild headache.  The wound was sutured.  On the July 1978 discharge examination, the Veteran reported that he had not suffered a head injury.  No residuals were identified on physical examination.   

Post-service, private medical records dated in 2004 reveal that the Veteran was seen as a new patient for symptoms attributed to a probable (later confirmed) stroke.  She reported that she had experienced episodic vertigo.  A brain magnetic resonance imaging (MRI) included the following impression: focal areas of abnormal T2 signal; favor chronic small vessel ischemic changes if patient had history of diabetes and/or vasculitis; demyelinating process could not be entirely excluded.  A later VA computerized tomography dated in June 2008 showed no acute intracranial abnormality; periventricular low attenuation doci seen in the deep white matter suggestive of small vessel ischemic changes.  

In September 2009, the Veteran was afforded a VA examination.  The examiner incorrectly noted that the Veteran had loss of consciousness at the time of the inservice head injury, even though contemporaneous records indicate that she did not lose consciousness.  The examiner diagnosed the Veteran as having suffered a TBI, but with no residuals including the stroke or headaches, which were noted to be tension headaches.  The reason that this injury was a TBI was not explained.  The examiner indicated that the vertigo was due to the stroke and had resolved with medication.  

Subsequently, the Veteran's records from the Social Security Administration (SSA) were received.  These records included a July 2008 evaluation in which the Veteran did not report the inservice head injury, but did report a post-service head injury from 1991 when her head was slammed into a wall.  She stated that she did not think that she lost consciousness or had brain damage.  

The Board finds that a VA medical addendum is needed in this case, preferably by a physician, due to the Veteran's complex history of an inservice head injury (with no loss of consciousness), a post-service head injury (previously unreported by the Veteran), and a post-service stroke.  The Veteran contends that she has experienced symptoms, as noted, since the inservice head injury.  In 2004, she reported a history of having experienced episodic vertigo.  It is unclear if these episodes were related to the stroke or an earlier head injury, as asserted by the Veteran.  She also endorses a myriad of other symptoms, as indicated.

The Board finds that the Veteran should be contacted to determine if she was treated following the 1991 head injury.  If so, those records should be obtained.  The Board notes that several attempts have already been made by the RO to obtain Dr. John Mahon's records, without success.  The Veteran is invited to submit those records as well as any records from her former employer, Sara Lee Hosiery.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform her that she may submit Dr. John Mahon's records.  Also, determine if she received treatment following her 1991 head injury when her head was slammed into a wall.  If so, after securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Obtain a VA medical addendum, preferably from a physician.  The examiner should review the record, including the history of the inservice head injury (with no loss of consciousness), the 1991 post-service head injury, and the post-service stroke.  If the examiner determines that another examination is needed, it should be so scheduled.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any the inservice head injury was in fact a TBI and, in any event, if there are any related current residuals, including claimed vertigo, headaches, and problems with balance, coordination, confusion, disorientation, memory, and slurred speech.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

